DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant amendment/argument filed 03/11/2021. Claims 2-4 and 6 have been amended, claims 8 and 9 have been cancelled, and no new matter have been added. Accordingly, claims 2-7 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 contradicts claim 2 concerning selecting a first and a second control mode. The last paragraph of claim 2 (lines 20-26) recites selecting the second mode when the tip end of the work implement is located below the target excavation surface and when a penetration amount of the tip end of the work implement is located at or below a predetermined position 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 2-3 and 6-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kami et al. US20160244950 (henceforth Kami)

Kami discloses:
A hydraulic excavator comprising: a travel structure;
(In P67, “FIG. 1 is a perspective view of a work machine according to a first embodiment. FIG. 2 is a block diagram illustrating configurations of a hydraulic system 300 and a control system 200 of an excavator 100. The excavator 100 as the work machine includes a vehicle body 1 as a main body and a work unit 2. The vehicle body 1 includes an upper swing body 3 as a swing body and a traveling device 5 as a traveling body.” The excavator 100 i.e. a work machine comprises a traveling structure i.e. a traveling body.)
a swing structure swingably attached onto the travel structure
(In 67, “The vehicle body 1 includes an upper swing body 3 as a swing body and a traveling device 5 as a traveling body.” An upper swing body 3 i.e. a swing structure is attached onto the travel structure.)
a multijoint work implement that is attached to the swing structure, and that includes a boom, an arm, and a bucket; an operation level that outputs an action direction to each of the travel structure, the swing structure, the boom, the arm, and the bucket in response to an operator's operation;
(The work unit 2 (i.e. the multijoint work implement that is attached to swing body 3) includes a boom 6, an arm 7, and a bucket 8 (para 0073). The control system 200 is the work machine control system and it includes an operation 
a controller receiving the output action direction from the operation lever and having a processor coupled to a memory storing instructions that when executed by the processor configure the controller to execute region limiting control to forcibly raise the boom in such a manner that a position of a tip end of the work implement is kept on a target excavation surface and within a region above the target excavation surface when the operation lever issues the action direction to the arm or the bucket, 
(In para 0078, “since the pilot pressure of the working oil supplied from the operation device 25 to the direction control valve 64 is controlled in a manner such that a work unit controller 26 illustrated in FIG. 2 controls a control valve 27 illustrated in FIG. 2, the flow amount of the working oil supplied from the direction control valve 64 to the boom cylinder 10, the arm cylinder 11, and the bucket cylinder 12 is controlled. As a result, the work unit controller 26 can control the operation of the boom cylinder 10, the arm cylinder 11, the bucket cylinder 12 and the like” and in para 0097, “The work unit controller 26 includes a storage unit 26M such as a RAM (Random Access Memory) and a ROM (Read 

In para 0193, “In the present embodiment, the work unit controller 26 includes a boom limitation unit which outputs a control signal used for limiting the velocity of the boom 6. In the present embodiment, in the case where the work unit 2 is driven based on the operation of the operation device 25, the movement of the boom 6 is controlled (the boom interposition control) based on the control signal output from the boom limitation unit of the work unit controller 26 so that the blade tip 8T of the bucket 8 does not enter the target excavation ground shape 43I. Specifically, in the excavation control, the upward movement operation of the boom 6 is performed by the work unit controller 26 so that the blade tip 8T does not enter the target excavation ground shape 43I.” The work unit 2 is driven based on the operation of the operation device (i.e. driven based on an operator) and the work unit controller 26 is configured so that the blade tip and the bucket does not enter the excavation ground shape. The operator issues a command i.e. an action direction to the bucket and the work unit controller 26 acquires the bucket operation signal MT (para 0105). The region limiting control 
wherein the controller is configured to be able to select a first mode and a second mode as a control mode over a raising speed of the boom at a time of executing the region limiting control, a boom raising speed during the second mode is set lower than a boom raising speed during the first mode and the controller is configured to change from the first mode to select the second mode and control the raising speed of the boom during the region limiting control based on the second mode when the tip end of the work implement is located below the target excavation surface and when a penetration amount of the tip end of the work implement is located at or below a predetermined position located at a predetermined value downward from the target excavation surface.
(In para 0134, “FIG. 11 illustrates an example of the limitation velocity information item. In FIG. 11, the horizontal axis is the distance d, and the vertical axis is the limitation velocity Vcy. In the present embodiment, the distance d when the blade tip 8T is located outside the target excavation ground shape 43I, that is, at the work unit 2 side of the excavator 100, is a positive value, and the distance d when the blade tip 8T is located inside the target excavation ground shape 43I, that is, inside the excavation target in relation to the target 

The second mode is selected when the tip end of the work implement is located below the target excavation surface (i.e. see Fig. 11, the left side of the x-axis represents the lower side of the design surface) and when a penetration amount of the tip end of the work implemented is located at or below a predetermined position at a predetermined value downward from the target excavation surface.  The examiner has identified the first and the second mode on Fig. 11 as illustrated below. The second mode is represented in red, and is selected when the tip end of the work implement is located at or below a predetermined position at a predetermined value downward from the surface (i.e. at distance 0.)

    PNG
    media_image1.png
    393
    532
    media_image1.png
    Greyscale


Regarding claim 3,
Kami discloses the same claim limitations as recited above in claim 2.
Kami further discloses:
the controller is configured to select the second mode and control the raising speed of the boom during the region limiting control based on the second mode, regardless of a penetration amount of the tip end of the work implement into the target excavation surface, when the tip end of the work implement moves from above to below the target excavation surface by the output action direction to the travel structure or the swing structure from the operation lever.


Regarding claim 6,
Kami discloses:
wherein the controller is further configured to select the first mode and control the raising speed of the boom during the region limiting control based on the first mode when the tip end of the work implement is located below the target excavation surface and when the tip end of the work implement is located at or below the predetermined position.
(As shown in Fig. 11, the controller is configured to select the first mode when the tip end is located below the target excavation surface and when the tip end of the work implement is located below the predetermined position. As shown in Fig. 11 below, the first mode is implemented at distance d2, and distance d2 is 
    PNG
    media_image1.png
    393
    532
    media_image1.png
    Greyscale

Regarding claim 7, 
Kami discloses:
wherein the controller is further configured to select the first mode and control the raising speed of the boom during the region limiting control based on the first mode when the action direction to the travel structure or the swing structure from the operation lever is not present and when the tip end of the work implement moves below the target excavation surface
(P211, “for example, when the bucket 8 approaches the one abyss wall 71 by the excavation and the outer portion in the width direction of the bucket 8 performs excavation, the distance between the blade tip 8T at the portion and the abyss 70 (more specifically, the abyss wall 71) becomes shortest. In this case, since the distance d is a negative value, that is, the blade tip 8T is located below the target excavation ground shape 43I of the abyss wall 71 as illustrated in FIG. 19B, the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kami in view of Chaston et al. US20170101762 A1 (henceforth Chaston)

Regarding claim 5: 
Kami discloses the claimed invention as recited above in claim 2. Kami does not disclose a monitor that informs an operator of selection of the second mode when the second mode is selected. However, Chaston teaches:
a monitor that informs an operator of selection of the second mode when the second mode is selected.
 (In para 0040, “The operator cabin 14 provides an enclosure for an operator seat and an operator console for mounting various control devices (e.g., steering wheel, accelerator and brake pedals), communication equipment and other instruments used in the operation of the motor grader 10, including an operator interface 60 providing graphical (or other) input controls and feedback. The operator interface 60 may be configured in a variety of ways. In some embodiments, the operator interface 60 may include one or more joysticks, various switches or levers, one or more buttons, a touchscreen interface that may be overlaid on a display”. The operator cabin includes an operator interface 60 that includes a display (i.e. a monitor).

In para 0049, “The UI module 104 receives input data from the operator via the operator interface 60. The input data may include a mode input 120 to initiate 

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Kami to incorporate the teachings of Chaston to include further comprising a monitor that informs an operator of selection of the second mode when the second mode is selected. It is essential for an operator to be notified by an informing device when a mode is selected for reasons including safety, and making the operator feel more comfortable when excavating.  A switch in mode operations can make an operator confused if the operator is not notified, therefore it is essential for an operator to be notified when a second mode is selected.

Allowable Subject Matter
Claim 4 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
The limitation of claim 4: wherein the controller is further configured to select the second mode when the tip end of the work implement is located at or below the predetermined position, suspends the region limiting control when the tip end of the work implement is located above the predetermined position, and a machine body tilt angle of the hydraulic excavator is equal to or greater than a predetermined angle, and select the first mode when the tip end of the work implement is located at or below the predetermined position and the machine body tilt angle is less than the predetermined angle. (This limitation includes selecting the second mode when the tip end of the work implement is located at or below the predetermined position, suspends the region limiting control when the tip end of the work implement is located above the predetermined position, and a machine body tilt angle of the hydraulic excavator is equal to or greater than a predetermined angle, and select the first mode when the tip end of the work implement is located at or below the predetermined position and the machine body tilt angle is less than the predetermined angle. This limitation is not anticipated nor made obvious by the prior art on record.)

Response to Arguments
Applicant’s arguments, see pages 8-10, filed 03/11/2021 with respect to the rejection of claims 2 and 3 under 35 U.S.C. 102 have been fully considered and are not persuasive.

Regarding claim 3, the applicant discloses that Kami does not disclose the limitation in claim 3 in which the controller is configured to select the second mode and control the raising speed of the boom during the region limiting control based on the second mode, regardless of a penetration amount of the tip end of the work implement into the target excavation surface, when the tip end of the work implement moves from above to below the target excavation surface by the output action direction to the travel structure or the swing structure from the operation lever. The examiner respectfully disagrees. The explanation and mapping is shown in the 35 U.S.C. 102 rejection of claim 3 above.
Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL JOSEPH RENE LAMBERT whose telephone number is (571)272-4334.  The examiner can normally be reached on M-F 9:00 am- 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/G.J.L./
Examiner




/RAMI KHATIB/Primary Examiner, Art Unit 3669